United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2941
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the Eastern
      v.                                * District of Missouri.
                                        *
Omawale Malachi Sims,                   *     [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 5, 2004

                                  Filed: March 8, 2004
                                   ___________

Before MORRIS SHEPPARD ARNOLD, FAGG, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Omawale Sims appeals his conviction and the sentence the district court*
imposed after Sims pleaded guilty to distributing cocaine base, in violation of 21
U.S.C. § 841(a)(1). Sims’s counsel has filed a motion to withdraw and a brief under
Anders v. California, 386 U.S. 738 (1967), questioning the length of the sentence.
We enforce the appeal waiver included in the plea agreement and limit our review to
issues not included within the scope of the waiver. We find Sims’s pro se ineffective-

      *
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
assistance claims are not properly before us. See United States v. Hughes, 330 F.3d
1068, 1069 (8th Cir. 2003). Based on our independent review under Penson v. Ohio,
488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

       We thus grant counsel's motion to withdraw and affirm the judgment of the
district court.
                      ______________________________




                                        -2-